 1   HEATHER E. WILLIAMS, CA SBN 122664
     Federal Defender
 2   RACHELLE BARBOUR, Bar #185395
     Assistant Federal Defender
 3   Office of the Federal Defender
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Tel. (916) 498-5700/Fax (916) 498-5700
 5   Rachelle_barbour@fd.org
 6
     Attorney for Defendant
 7   DEVON SEXAUER
                              IN THE UNITED STATES DISTRICT COURT
 8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                     Case No. 6:17-MJ-0091-JDP
11
                       Plaintiff,
12                                                 MOTION AND ORDER VACATING
     vs.                                           REVIEW HEARING
13
                                                   Date: September 10, 2019
14   DEVON SEXAUER,                                Time: 10:00 a.m.
                                                   Hon. Jeremy D. Peterson
15                    Defendant.
16
17          On July 13, 2018, the Court placed Mr. Sexauer on a term of 18 months of unsupervised
18   Probation, with the condition that Mr. Sexauer reside in a residential program through the
19   Central Valley Regional Center for 12 months, and comply with all conditions of the treatment
20   program. The completion date for that condition was July 13, 2019. The matter was set for a
21   review hearing on August 14, 2019. The parties jointly requested that the review hearing be
22   continued to September 10, 2019, so that the parties could obtain proof of compliance with Mr.
23   Sexauer’s conditions.
24          Mr. Sexauer was released to the CVRA residential home on July 16, 2019 (Docket 11),
25   and continues to live in that home. Defense counsel spoke with Mr. Sexauer’s counselor with
26   CVRA, who confirmed that Mr. Sexauer is in full compliance and is progressing well. As noted
27   by his counselor, the living environment is “happy and successful.” Mr. Sexauer particiates in
28   social vocational services and job coaching. The counselor’s letter is attached to this motion,
 1   and has been provided to the Government. The counselor’s letter also indicates that Mr.
 2   Sexauer’s contact with his father has been very positive. The Legal Officer is out of the office
 3   until the end of this week, and accordingly, defense counsel is unable to obtain the Government’s
 4   position on this motion.
 5          Mr. Sexauer requests that the Court vacate the review hearing currently set for September
 6   10, 2019. He also requests that his unsupervised probation be terminated.
 7                                                Respectfully submitted,
 8                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 9
10   Date: September 3, 2019                      /s/ Rachelle Barbour
                                                  RACHELLE BARBOUR
11                                                Assistant Federal Defender
                                                  Attorney for DEVON SEXAUER
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28


                                                     2
 1                                               ORDER
 2            The review hearing scheduled for September 10, 2019 is vacated. The court orders that
 3   defendant’s term of probation terminate on September 16, 2019.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated:      September 9, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28


                                                     3
